Smith, J.
(dissenting): I find myself unable to agree with the opinion of the majority. The petition alleged that defendant was driving at the rate of thirty-five miles an hour; that while driving at that rate he took his eyes off the road and continued to drive at the same rate until he struck the culvert, a distance of seventy-five feet, with his eyes off the road all the time. The fact that he was driving fast enough that a collision with the culvert had the disastrous consequences that are pleaded in the petition is enough to convince me that the act of continuing the speed, together with the act *381of taking his eye off the road, comes within the characterization of reckless disregard of consequences, which the courts have held was necessary to constitute wanton negligence.